OPINION — AG — THE ATTORNEY GENERAL IS IN AGREEMENT WITH YOU THAT THERE IS NO AUTHORITY WHATSOEVER FOR THE BOARD OF COUNTY COMMISSIONERS OF ONE COUNTY TO SPEND MONEY, MATERIALS, OR LABOR FOR THE MAINTENANCE OF ROADS WHICH LIE COMPLETELY WITHIN THE BOUNDARIES OF ANOTHER COUNTY. BOARDS OF COUNTY COMMISSIONERS DERIVE THEIR POWER AND AUTHORITY WHOLLY FROM STATUTES, AND ACTS PERFORMED BY SUCH BOARDS MUST BE DONE PURSUANT TO AUTHORITY BY THOSE STATUTES. CITE: 69 Ohio St. 1961 251-254 [69-251] — [69-254], 19 Ohio St. 1961 11 [19-11] (TERRY SHIPLEY)